Exhibit 23.2 Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment #2 of our report dated March 2, 2009 relating to the financial statements of So Act Network, Inc (F/K/A 43010, Inc.) (A Development Stage Company). We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb & Company, P.A. WEBB & COMPAN Y, P.A. Certified Public Accountants Boynton Beach, Florida June 8,
